COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


NOE RODRIGUEZ-AVILA,                             §
                                                                     No. 08-14-00267-CV
                              Appellant,         §
                                                                         Appeal from the
v.                                               §
                                                                County Court at Law No. 3
                                                 §
PATRICIA SILIS,                                                     of El Paso County, Texas
                                                 §
                               Appellee.                             (TC# 2013-DCV4560)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal, and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. Costs of the appeal are taxed against

Appellant. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF OCTOBER, 2014.



                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J. (Senior Judge)
Barajas, C.J. (Senior Judge, sitting by assignment)(Not Participating)